—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered April 28, 1992, granting defendant’s motion to dismiss the complaint on the ground of forum non conveniens, and order, same court and Justice, entered August 19, 1992, granting renewal and adhering to the original determination, unanimously affirmed, with costs.
It was a proper exercise of discretion for the IAS Court to dismiss the action on the ground that substantial justice warrants that it be heard before a French tribunal (see, *373National Bank & Trust Co. v Banco De Vizcaya, 72 NY2d 1005, cert denied 489 US 1067). The parties reside in France, the testimony of the only non-party witness (who will likely be unable to testify because of his age and ill health) has been preserved by deposition. The subject matter of the action is merely the proceeds from the 1985 sale of the parties’ home which have been deposited in a bank in France and does not concern the disposition of real property in this State. There is a pending divorce action in France, and relief is available in a French forum.
We have considered plaintiffs other contentions and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Wallach and Ross, JJ.